Allow me to begin by offering Ireland’s sympathy to all those in Mexico affected by the devastating earthquake earlier this week and to commend those who have been engaged in the heroic rescue operations of the last few days. I also want to extend condolences to the representatives of people in the Caribbean islands, who are facing extraordinary difficulties following the recent, relentless hurricanes.
Now is no time for business as usual at the United Nations. The international community is facing unprecedented challenges and must respond. I am here because I think that this Organization matters. It is an Organization that now faces daily challenges to its political authority and management missions.
My country, Ireland, has kept faith with the United Nations since we joined as a young republic that had fought hard for its own independence and saw being a Member of the United Nation as fundamental to its future and the future security of its people. Over 60 years later, we still do. Our faith has not been misplaced, and it is as strong today as ever. However, we certainly have something to say about the future of the Organization and the role we believe it must play in reducing suffering across the globe and securing a shared peace and security and prosperity for everybody.
Given our history as a small country, with its own troubled past, we see very clearly the advantages of a rules-based order in international affairs. It is because Ireland is small, outward-looking and heavily dependent on external trade for our own well-being that we pursue an active foreign policy.
As Ireland’s experience in the European Union has shown us, we are far stronger acting collectively than we are acting alone. Partnership and cooperation has brought peace and prosperity to the European continent. In fact, for Ireland, our membership of the European Union, working closely with other member States, has strengthened our independence and self- confidence and security rather than diminished it. It is therefore through collective actions that we reinforce our own security and well-being, which is what the United Nations needs to be all about.
The case for international cooperation and multilateralism is compelling. By working together, we lay foundations of trust, align our perspectives more closely and accept our differences more willingly. Perhaps most importantly, we build habits of cooperation that better allow us to address the common threats and opportunities that we should be facing together.The alternatives — unilateralism, transactional diplomacy, protectionism and confrontation — are not, in fact, viable at all. Their short-term populist appeal obscures their long-term cost. Surely we have learned that from history.
We are living in an era when local and global challenges are intersecting with increasing force. Today’s problems do not carry passports or recognize international borders. There are no unilateral solutions to the vast majority of the global challenges that we face together. Local and regional issues, from climate change, migration, armed conflict and hunger to the destruction of the marine environment in certain parts of the world, often become global issues, including in corners of the world that are far from the origins of the problems.
The enormous scale of the challenges that face the world might lead some to question whether multilateralism and the United Nations are up to the task. My response is that we can be, and we must be. When properly mobilized, when we pull together and move from debating halls like this Hall to actually getting things done on the ground, we can move mountains together. The United Nations delivers extraordinary results, such as the Paris Agreement on Climate Change. The United Nations has led the global effort to eradicate smallpox, end apartheid, promote arms control, save the lives of millions of children through UNICEF and protect our cultural heritage through UNESCO.
The 2030 Agenda for Sustainable Development is a stand-out recent achievement. The Sustainable Development Goals (SDGs) have the power and potential to transform our world, addressing the root causes of poverty, inequality and instability. However, their potential can be realized only through a strong and confident multilateral system that empowers Member States to reach the ambitious but necessary targets we have set ourselves. Having played an important role in facilitating agreement on the SDGs in 2015, Ireland is committed to their implementation, domestically and through our foreign policy.
Failure should not be an option here. The United Nations is the fulcrum upon which we can leverage the change required. However, the walls dividing the three pillars of the United Nations — development, human rights, and peace and security — have in the past impeded our efforts to accelerate sustainable development. In my view, the SDGs represent a fundamental breakthrough, recognizing the many aspects of sustainable development that straddle those pillars. As we move forward on implementation, we must break down the Organization’s institutional silos, which sometimes hinder progress.
Since we gathered here a year ago, we appointed António Guterres as Secretary-General. Ireland believes that he has the skills, experience and, perhaps most importantly, the compassion to do a very tough but hugely important job. The difficult international environment demands, more than ever, brave and principled leadership. We welcome the clear direction the Secretary-General is providing and the steps he is taking to reform the Organization.
While we, the Member States, have expressed confidence that the Secretary-General has the abilities to lead the United Nations forward at a time when the world is crying out for better multilateral engagement, we must allow him to lead. It is very tempting for Member States, particularly large ones, to micromanage the work of the Secretariat, but such an approach is likely to impede and not enhance reform.
However, it is not enough that only the internal mechanisms of the United Nations meet twenty-first century standards. United Nations political bodies must also reflect today’s world and realities. Nowhere is that more evident than with regard to the composition of the Security Council. The Security Council does not reflect the world that has evolved since the United Nations was established in 1945. Quite plainly, we would be hard pressed to find any entity, public or private, anywhere in the world that remains so untouched by the changes and realities of the world around it.
Vast areas of our world are either insufficiently represented or not represented at all on the Security Council. In our view, the need to increase the size of the Council is clear. Ireland sees the obvious need for a much stronger African representation on the Council, so that there can be a greater African say in the Council decisions that affect their continent. We would also favour consideration of a designated seat for small island developing States. Those changes are politically controversial, but we cannot ignore them forever.
The makeup of the Security Council is not the only problem. Let us be clear and honest. While the use or threat of the veto remains in place, as it does today, the work of the Council is often impeded and the United Nations can be paralysed in its capacity to respond to the gravest crises facing the international community. The failure of the Security Council to take action in preventing mass atrocity crimes — most recently with regard to Syria, but also on other occasions — betrays victims and weakens the credibility of the Organization. The case for reform is therefore not an academic or institutional question; it is a deeper question of fundamental legitimacy and effectiveness and credibility for the United Nations in the future.
Although geographically a small island on the periphery of Europe, Ireland’s people and its outlook are global, influenced by connecting with people and events around the world, as we do. In many ways Ireland, like some of the other nations represented here, is like a global tribe that extends far beyond our own island.
No part of our contribution to the United Nations resonates more with Irish people than our United Nations peacekeepers — the thousands of men and women who have served under Blue Helmets, representing Ireland, our people and values. They are true ambassadors. Since 1958, when Irish troops first began serving the United Nations, not a single day has passed without Irish participation in United Nations peace-support operations. We believe that we are making a difference. Ireland’s peacekeepers have been natural soldier-diplomats in trouble spots across the globe, particularly in Africa and the Middle East, doing United Nations work day by day and deed by deed.
Today, we have almost 550 troops in the field. Ireland is the highest per capita European Union contributor of troops to United Nations peacekeeping, with deployments to six United Nations missions across the Middle East and Africa. We are making a substantial contribution to the United Nations Interim Force in Lebanon in particular, where, as always, our peacekeepers act with impartiality and integrity and provide the necessary leadership required in a very difficult and challenging environment.
I am pleased to note that Ireland is committed to doubling the number of women in our defence forces — I was the Minister for Defence when that decision was made — with the aim also of significantly increasing female participation in peacekeeping, a demand of the Secretary-General. As the Secretary-General said at the Security Council this week (see S/PV.8051), and as we know from the women and peace and security agenda, increased female participation leads to better decision-making, improved situational awareness, a better focus on protection of civilians and enhanced reporting of and accountability for sexual exploitation and abuse.
We all know that conflict prevention has the potential to save lives and to protect hard-won development gains, and that it comes at a far lower financial cost than peacekeeping operations, post- conflict peacebuilding or, in some cases, State-building. We strongly support the Secretary-General’s efforts to reorient the international community’s thinking toward crisis and conflict prevention. Ireland seeks to share our own national experience and past in our work on conflict prevention, mediation and State-building. We have made some mistakes, but we have also had successes, and we would like others to share the lessons from that experience.
As the first State to sign the Treaty on the Non-Proliferation of Nuclear Weapons, in 1968, we have a deep commitment to its full implementation. Earlier this week I was very pleased to sign the recently approved Treaty on the Prohibition of Nuclear Weapons, which was supported by 122 members of this Assembly, and growing. Ireland is proud to have played a leadership role, together with Austria, Brazil, Mexico, Nigeria and South Africa, in bringing forward the Assembly resolution convening the diplomatic conference that negotiated this ground-breaking treaty.
The case for the complete elimination of nuclear weapons has never been stronger, as the volatile situation on the Korean peninsula makes very clear this week. I unreservedly condemn the recent series of missile and nuclear weapons testing by the Democratic People’s Republic of Korea. These developments highlight the urgent need for the swift and immediate entry into force of the Comprehensive Test-Ban Treaty. I understand that I will be followed today on this rostrum by the representative of the Democratic People’s Republic, and I would urge him to de-escalate the provocative language and tensions of this week. This is a conflict that the world does not need and must move away from.
The scale and severity of humanitarian crises is one of the greatest challenges facing the international community. Ireland is committed to providing humanitarian assistance and contributing to international efforts to ease the plight of civilians caught in conflicts in South Sudan, Syria, Yemen and Iraq, to name but a few. As those large-scale crises dominate the headlines, Ireland is conscious of the many forgotten or underfunded crises and the need to maintain a focus on ensuring that human suffering, wherever it occurs in the world, is not ignored.
The vast majority of displaced people are being sheltered in communities that are already experiencing high levels of vulnerability and poverty, placing a huge strain on already limited resources. Therefore Ireland is supporting both refugees and vulnerable host communities on the basis of need. I particularly want to acknowledge the generosity of so many States — such as Jordan, Lebanon, Turkey, Ethiopia, Kenya, Uganda and many more — that are hosting very large numbers of people displaced by conflicts in neighbouring countries.
Ireland is proud of its strong and targeted contribution to eradicating global hunger, reducing extreme poverty, addressing conflict and instability and responding to humanitarian crises wherever they occur. It is horrifying to think that in 2017 we have four famines affecting more than 20 million people, 70 per cent of whom are children, and that we as an international community have allowed that to happen, knowing that it was on the way. For Ireland, strong partnerships, especially with least developed countries, will remain at the core of our approach as we work together for a peaceful and prosperous future. We applaud the Secretary-General’s efforts to enhance coherence, effectiveness and accountability, as well as the delivery of results where it matters most — which is on the ground.
The Charter of the United Nations does not begin “We the Member States” but rather “We the peoples”. Our policies and actions must reflect the inherent equality of humankind at the core of our multilateral system. In practice, that means listening to and heeding the voices of women, the voices of young people and the voices of the marginalized. The women and peace and security agenda has had a hugely positive global impact with the realization that we can create more durable and sustainable peace by working to ensure that women play their rightful role in conflict prevention and peacebuilding efforts. Ireland will play our part, including as Chair of the Commission on the Status of Women for the next two years.
A similar strategic approach must also be taken in engaging young people in all our countries. Young people must have a role in shaping a future that they will ultimately inherit; otherwise, we are, on a generational basis, robbing a future from them. We have a phrase in Irish that the interpreters will not be able to translate: “Mol an óige agus tiocfaidh sí”. Broadly translated, this means “Praise the youth and they will come”. I cannot think of any continent where that is more relevant today than Africa. Young people are key to achieving the Sustainable Development Goals, and we must find ways to encourage their active participation, again and again and again, ensuring that they are part of shaping the solutions for their future.
There are positive signs: the vitality of entrepreneurship, the creative use of technology, infrastructure development, the potential of renewable energy, increasing access to good education, improvements in agricultural yields, adding value to commodities, and better prospects for women and girls in politics and economic life. African countries are particularly affected by global challenges that lie outside their control in many ways, such as climate change, conflict and food insecurity. Those issues can be addressed only in their African contexts, in a spirit of effective global partnership. Such partnership requires understanding local perspectives anchored in local experience, particularly regarding how to tackle root causes.
I want Ireland to play a leading role in Europe in helping to build better and more effective partnerships with the continent of Africa as a whole, rooted in shared interests and values and sustained over the medium to long term on the basis of parity of esteem and equality. We need a new political architecture, in my view, for the relationship between the European Union and Africa, one that matches the urgency and scale of the shared challenges we know we are going to face over the next twenty years. We are in the same global neighbourhood, and we need to put structures in place to treat each other as true neighbours.
The Middle East is also part of Europe’s close neighbourhood, and its challenges resonate deeply with the people of Ireland. The conflicts in Syria and Yemen have caused untold suffering. Ireland has responded as generously as we can with almost €100 million in humanitarian aid, but what the people of Syria and Yemen need most right now is peace to enable them to rebuild their lives and start the process of rebuilding their countries. I urge all sides in the two conflicts to work for an end to violence and to engage in the search for peaceful political solutions under United Nations auspices and for accountability for crimes committed.
Ireland is committed to constructive and principled diplomatic action on the Middle East peace process. Next year will be the twenty-fifth anniversary of the signing of the Oslo Accords. We cannot let ourselves become complacent about the status quo because the status quo is not acceptable, and we know where it is going. We cannot let our efforts to achieve peace stagnate either. Palestinians need an end to occupation, and Israelis need security. Continued construction of settlements undermines both objectives, and we need to act on that. I wish the United States success in its efforts to build some momentum for peace and a new peace initiative for the first time in quite some time.
Ireland will give all the support it can to achieving a two-State solution, which we remain convinced is the only way to secure prosperity and security for both peoples. The time to act on this is now. We cannot become cynical or jaded. We owe it to all Palestinians and Israelis to continue to bring energy, resolve and ideas to the table and help them finally deliver a lasting peace, which would not only be good for both of those peoples, but also a welcome, if not a desperately needed, positive news story for the broader Middle East as well.
In relation to Myanmar, Ireland strongly condemns the violence in Rakhine state that has driven hundreds of thousands from their homes into neighbouring Bangladesh. Here at the General Assembly we have to insist on an end to violence, to the upholding of the rule of law and the recognition of the right of return of all those who have been forced to leave their country. I know the situation is difficult — my friend from Singapore has highlighted its complexities — but we have to ensure that standards are met.
Ireland sees itself as a natural child of the United Nations. We are small. We are an island that has experienced colonization and conflict, as many of us here have also done. But here at the United Nations, we listen to others, especially if we hold a different view on an issue or a policy. We are convinced that in today’s globalized world we must live in each other’s shelter and not in each other’s shadow.
Ireland’s contribution to the United Nations in the fields of sustainable development, humanitarian assistance, disarmament, human rights and the rule of law has been steadfast. United Nations membership has been and will continue to be at the very heart of Irish foreign policy. Ireland is proud to be a candidate for a seat on the Security Council in the elections to be held in 2020. We have presented our candidature because we believe deeply that we should step forward and play our part in support of multilateralism at a time of significant global instability and realignment of geopolitical influences.
We have something to say, and we will listen to others when they speak. We will be courageous on behalf of the United Nations when needed. With Ireland, the world knows what it gets — a small country with big thinking, a country that listens and a strong independent voice that promotes the values that should inspire the Organization in future.